Citation Nr: 1823504	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  15-14 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating for the lumbar strain, evaluated as 10 percent disabling prior to July 1, 2014, and as 0 percent disabling thereafter, to include the propriety of the reduction.

2.  Entitlement to an initial rating for right hip bursitis, evaluated as 10 percent disabling prior to July 1, 2014, and as 0 percent disabling thereafter, to include the propriety of the reduction.

3.  Entitlement to an initial rating for the right knee strain, evaluated as 10 percent disabling prior to July 1, 2014, and as 0 percent disabling thereafter, to include the propriety of the reduction.

4.  Entitlement to an initial rating for the left knee strain, evaluated as 10 percent disabling prior to July 1, 2014, and as 0 percent disabling thereafter, to include the propriety of the reduction.

5.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder.

6.  Entitlement to an initial compensable rating for right ankle strain.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berry, Counsel


INTRODUCTION

The Veteran had active military service from May 2000 to September 2009.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the claims currently before the Board.

An April 2014 rating decision reduced the Veteran's disability ratings for the lumbar strain, right hip bursitis, and right and left knee strains to 0 percent, effective from July 1, 2014.

In light of the April 2014 reductions, the Board has recharacterized the issues on appeal.

In March 2018, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38  C.F.R. § 20.900(c) (2017).  38  U.S.C. § 7107(a)(2) (West 2012).

In this case, the Board is restoring the ratings with respect to the low back, right hip, and right and left knee disabilities, and remanding the increased rating claims for all issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional actions.


FINDINGS OF FACT

1.  In the April 2014 rating decision, the RO reduced the disability evaluation assigned to the Veteran's service-connected disabilities of the low back, right hip, and right and left knees, effective July 1, 2014, resulting in a reduction of her combined disability rating from 60 percent to 30 percent and thus constituting a change in benefits received. 

2.  The rating reductions did not comply with applicable laws and regulations.


CONCLUSIONS OF LAW

1.  The reduction of the disability evaluation for the Veteran's lumbar strain disability, from 20 percent to 10 percent, effective July 1, 2014, was not proper.  38 U.S.C. § 1155 (West 2012); 38  C.F.R. § 3.105 (2017).

2.  The reduction of the disability evaluation for the Veteran's right hip bursitis disability, from 20 percent to 10 percent, effective July 1, 2014, was not proper.  38 U.S.C. § 1155 (West 2012); 38  C.F.R. § 3.105 (2017).

3.  The reduction of the disability evaluation for the Veteran's right knee strain disability, from 20 percent to 10 percent, effective July 1, 2014, was not proper.  38 U.S.C. § 1155 (West 2012); 38  C.F.R. § 3.105 (2017).

4.  The reduction of the disability evaluation for the Veteran's left knee strain disability, from 20 percent to 10 percent, effective July 1, 2014, was not proper.  38 U.S.C. § 1155 (West 2012); 38  C.F.R. § 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38  C.F.R. § 3.344, that a rating reduction is warranted).

The Board notes that there are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38  C.F.R. § 3.105 (e).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38  C.F.R. § 3.105 (i).  Furthermore, the effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the beneficiary of the final rating action expires.  38  C.F.R. § 3.105 (e).

In this case, reduction notification procedures were required as the April 2014 rating decision that implemented the rating reductions changed the Veteran's overall disability rating from 60 percent to 30 percent, effective July 1, 2014.  The special procedural requirements outlined in 38  C.F.R. § 3.105(e) and (i) were therefore applicable in this case.

The record shows that the Veteran was notified of the proposed reduction in a December 17, 2013 rating decision, but the notification letter was dated February 6, 2014, almost two months after the rating decision was issued.  The Veteran submitted a written notice of disagreement on April 4, 2014, 42 days after the receipt of the notification letter, and requested a pre-determination hearing.  However, a Report of General Information included in the virtual claims file shows that she was also contacted by RO personnel and indicated her desire to have a personal hearing prior to the reduction of her disability evaluations.  The Veteran was not provided the requested hearing and the RO issued the April 2014 rating decision effectuating the reductions on April 14, 2014.  

Here, the Veteran's overall disability rating as a result of the reduction changed, and the due process protections of 38  C.F.R. § 3.105 (e) and (i) were not satisfied.  The Board finds that the April 2014 rating reduction of the Veteran's low back, right hip, and right and left knee disabilities, is void ab initio, and the initial ratings assigned for these disabilities must be restored, effective from July 1, 2014.


ORDER

The reduction in evaluation for the lumbar strain disability was not proper; restoration of the 10 percent evaluation is granted, effective July 1, 2014.

The reduction in evaluation for right hip bursitis was not proper; restoration of the 10 percent evaluation is granted, effective July 1, 2014.

The reduction in evaluation for the right knee strain disability was not proper; restoration of the 10 percent evaluation is granted, effective July 1, 2014.

The reduction in evaluation for the left knee strain disability was not proper; restoration of the 10 percent evaluation is granted, effective July 1, 2014.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38  U.S.C. § 5103A (West 2012); 38  C.F.R. § 3.159 (2017).

Outstanding Records

During her March 2018 Travel Board hearing, the Veteran testified that has received treatment from VA for the claimed disabilities during the pendency of this appeal.  Currently, VA records associated with the claims file date only until November 2013.  She also stated that she received treatment for her mental health disability at Carolina Behavioral Center but it does not appear the RO has attempted to obtain these records.  As such, the RO must take the appropriate steps to obtain these records.  

Orthopedic Disabilities

The Veteran seeks higher initial disability ratings for her lumbar spine, right hip, right ankle, and right and left knee disabilities.  

The Board finds that a remand is necessary in order to afford the Veteran contemporaneous VA examinations so as to determine the current nature and severity of her orthopedic disabilities.  In this regard, the Board observes that the Veteran's orthopedic disabilities were last examined by VA in August 2013.  During her hearing, the Veteran stated it was her belief that her disabilities have all worsened since her previous examination.  

Specifically, as it pertains to her lumbar spine disability, she stated that she also suffers from scoliosis and pain and numbness radiating down her left lower extremity.  Concerning the right hip, the Veteran testified that she suffers from more frequent and longer flare-ups.  Finally, concerning the right and left knees, the Veteran stated that her left knee bends the "wrong way," and her right knee "gives out."  

Based on the Veteran's competent and credible hearing testimony, the Board finds that VA examinations are needed to ascertain the current severity and manifestations of the Veteran's low back, right hip, right ankle, and right and left knee disabilities.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Additionally, subsequent to the August 2013 VA examination, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016), which held that an adequate VA examination of the joints must include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38  C.F.R. § 4.59 (2017). .

The Court also recently issued a decision in Sharp v. Shulkin, 29 Vet. App. 26 (2017) which is applicable to this case.  In Sharp v. Shulkin, the Court held that, pursuant to VA regulations and the VA Clinician's Guide, when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, at 32.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. At 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).  

Therefore, in light of the recent holdings in Correia and Sharp, remand is required to ensure adequate information is obtained.

Major Depressive Disorder

The Veteran seeks an initial disability rating in excess of 30 percent for her service-connected major depressive disorder.  

The Board finds that a remand is necessary in order to afford the Veteran a contemporaneous VA examination so as to determine the current nature and severity of her psychiatric disability.  In this regard, the Board observes that she was last examined by VA in September 2013.  During her hearing, the Veteran stated it was her belief that her disability has worsened.  She stated that she suffers from anger outburst at home and at work occurring daily, memory problems, has withdrawn from relationships, and requires the use of medication.  As the evidence is insufficient to assess the current severity of her psychiatric disability, VA's duty to assist includes providing her a new examination.  She therefore needs to be reexamined to reassess the severity of her disability.  38  C.F.R. § 3.327(a) (2017).  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38  C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all of the Veteran's outstanding VA treatment records dated from 2013 to the present.  Obtain and associate with the claims file all relevant private treatment records for the entire appeals period, to include Carolina Behavioral Center, Bode Chiropractic.  All actions to obtain the requested records should be documented fully in the claims file.

2.  THE VETERAN IS A VA EMPLOYEE.  PLEASE ENSURE THE REQUESTED EXAMINATIONS BELOW ARE SCHEDULED AT AN APPROPRIATE FACILITY. 

3.  Once any outstanding records have been obtained and associated with the claims file, schedule the Veteran for orthopedic VA examination/s to determine the current severity of her service-connected lumbar spine, right hip, right and left knee, and right ankle disabilities.  The examiner/s must review the claims file and note that review in the examination report/s.  The examiner/s must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  

For all orthopedic disabilities, the examiner is asked to please: 

a.  Identify all orthopedic pathology pertaining to the lumbar spine, right hip, right ankle, and right and left knees found to be present.  Conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, express any functional loss in terms of additional degrees of limited motion of the affected body part, i.e., the extent of the Veteran's pain-free motion.

b.  Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), please record the results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  If a joint cannot be tested on "weight-bearing," please specifically indicate why that testing cannot be done.

c.  Please ascertain whether the pain the Veteran experiences due to her disability significantly limits her functional ability during flare-ups or when an affected muscle group is used repeatedly over a period of time (these determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).

d.  Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should specifically describe the severity, frequency, and duration of flare-ups; name the precipitating and alleviating factors; and estimate, per the Veteran, to what extent, if any, such flare-ups affect functional impairment.  In so finding, the examiner should specifically discuss the Veteran's reports of flare-ups.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  Schedule the Veteran for a VA psychiatric examination  to determine the current severity of her service-connected major depressive disorder.  The examiner must review the claims file and note that review in the examination report.  Specifically, the examiner should consider the Veteran's testimony as to her symptoms.  The examiner must provide the rationale for all opinions expressed.  If the examiner is unable to provide the required opinion, the examiner should explain why that is.  

5.  THE AOJ MUST REVIEW THE CLAIMS FILE AND ENSURE THAT THE FOREGOING DEVELOPMENT ACTION HAS BEEN COMPLETED IN FULL.  IF ANY DEVELOPMENT IS INCOMPLETE, APPROPRIATE CORRECTIVE ACTION MUST BE IMPLEMENTED.  IF ANY REPORT DOES NOT INCLUDE ADEQUATE RESPONSES TO THE SPECIFIC OPINIONS REQUESTED, IT MUST BE RETURNED TO THE PROVIDING EXAMINER FOR CORRECTIVE ACTION.

6.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, furnish the Veteran a SSOC and afford her the appropriate time period to respond.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38  U.S.C. §§ 5109B, 7112 (West 2012).




	(CONTINUED ON NEXT PAGE)







______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


